
	
		II
		109th CONGRESS
		2d Session
		S. 2681
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Ms. Cantwell (for
			 herself, Mr. Biden, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  provide for reports on the withdrawal or diversion of equipment from Reserve
		  units to other Reserve units being mobilized, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Equipment
			 Accountability Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The National Guard continues to provide
			 invaluable resources to meet national security, homeland defense, and civil
			 emergency mission requirements.
			(2)Current military operations, transnational
			 threats, and domestic emergencies will increase the use of the National Guard
			 for both military support to civilian authorities and to execute the military
			 strategy of the United States.
			(3)To meet the demand for certain types of
			 equipment for continuing United States military operations, the Army has
			 required Army National Guard Units to leave behind many items for use by
			 follow-on forces.
			(4)The Governors of every State and 2
			 Territories expressed concern in February 2006 that units returning from
			 deployment overseas without adequate equipment would have trouble carrying out
			 their homeland security and domestic disaster duties.
			(5)The Department of Defense estimates that it
			 has directed the Army National Guard to leave overseas more than 75,000 items
			 valued at approximately $1,760,000,000 to support Operation Enduring Freedom
			 and Operation Iraqi Freedom.
			(6)Department of Defense Directive 1225.6
			 requires a replacement and tracking plan be developed within 90 days for
			 equipment of the reserve components of the Armed Forces that is transferred to
			 the active components of the Armed Forces.
			(7)In October 2005, the Government
			 Accountability Office found that the Department of Defense can only account for
			 about 45 percent of such equipment and has not developed a plan to replace such
			 equipment.
			(8)The Government Accountability Office also
			 found that without a completed and implemented plan to replace all National
			 Guard equipment left overseas, Army National Guard units will likely face
			 growing equipment shortages and challenges in regaining readiness for future
			 missions.
			3.Reports on withdrawal
			 or diversion of equipment from reserve units for support of reserve units being
			 mobilized and other units
			(a)In
			 generalChapter 1007 of title
			 10, United States Code, is amended by inserting after section 10208 the
			 following new section:
				
					10208a.Mobilization:
				reports on withdrawal or diversion of equipment from Reserve units for support
				of Reserve units being mobilized and other units
						(a)Report required
				on withdrawal or diversion of equipmentNot later than 90 days after withdrawing or
				diverting equipment from a unit of the Reserve to a unit of the Reserve being
				ordered to active duty under section 12301, 12302, or 12304 of this title, or
				to a unit or units of a regular component of the armed forces, for purposes of
				the discharge of the mission of such unit or units, the Secretary concerned
				shall submit to the Secretary of Defense a report on the withdrawal or
				diversion of equipment.
						(b)ElementsEach report under subsection (a) on
				equipment withdrawn or diverted shall include the following:
							(1)A plan to replace such equipment within the
				unit from which withdrawn or diverted.
							(2)If such equipment is to remain in a theater
				of operations while the unit from which withdrawn or diverted returns to the
				United States, a plan to provide such unit with replacement equipment
				appropriate to ensure the continuation of the readiness training of such
				unit.
							(3)A signed memorandum of understanding
				between the active or reserve component to which withdrawn or diverted and the
				reserve component from which withdrawn or diverted that specifies—
								(A)how such equipment will be tracked by the
				unit or units to which withdrawn or diverted; and
								(B)when such equipment will be returned to the
				unit from which withdrawn or
				diverted.
								.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 1007 of such title is amended by inserting
			 after the item relating to section 10208 the following new item:
				
					
						10208a. Mobilization: reports on withdrawal or diversion of
				equipment from Reserve units for support of Reserve units being mobilized and
				other
				units.
					
					.
			
